Case: 22-1179   Document: 18     Page: 1   Filed: 04/13/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                   ERICA WESTON,
                   Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2022-1179
                 ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:20-cv-00504-PEC, Judge Patricia E. Campbell-
 Smith.
                 ______________________

                 Decided: April 13, 2022
                 ______________________

    ERICA WESTON, Lawrenceville, GA, pro se.

     PATRICK PHIPPEN, Tax Division, United States Depart-
 ment of Justice, Washington, DC, for defendant-appellee.
 Also represented by JACOB EARL CHRISTENSEN, DAVID A.
 HUBBERT.
                  ______________________

     Before LOURIE, PROST, and CHEN, Circuit Judges.
Case: 22-1179    Document: 18      Page: 2    Filed: 04/13/2022




 2                                              WESTON   v. US



 PER CURIAM.
     Appellant Erica Weston appeals the decision of the
 U.S. Court of Federal Claims (Claims Court) granting the
 United States’ (Government) motion to dismiss her com-
 plaint, which sought a refund for overpayment of federal
 income taxes that she claimed in her 2012 and 2013 re-
 turns, for lack of subject matter jurisdiction. The Claims
 Court held that since Ms. Weston’s complaint was filed af-
 ter the two-year limitations period set forth in 26 U.S.C.
 § 6532(a)(1), it did not have jurisdiction to hear her case.
 On appeal, Ms. Weston relies on 26 U.S.C. § 7502(a)(1) to
 argue that the Claims Court erred because her complaint
 was mailed before the limitations period expired. Since the
 Claims Court correctly concluded that Ms. Weston’s com-
 plaint was untimely filed, we affirm the dismissal.
                        BACKGROUND
                              A
     To maintain a tax refund suit against the United
 States, taxpayers must first file a refund claim with the In-
 ternal Revenue Service (IRS). 26 U.S.C. § 7422(a). Tax-
 payers then have two years from the date the IRS mails a
 notice disallowing the claim to initiate a lawsuit to recover
 the refund:
     No suit or proceeding under section 7422(a) for the
     recovery of any internal revenue tax, penalty, or
     other sum, shall be begun . . . after the expiration
     of 2 years from the date of mailing by certified mail
     or registered mail by the Secretary to the taxpayer
     of a notice of the disallowance of the part of the
     claim to which the suit or proceeding relates.
 26 U.S.C. § 6532(a)(1). We have held that the failure to file
 a timely complaint under § 6532(a)(1) deprives the Claims
 Court of subject matter jurisdiction. RHI Holdings, Inc. v.
 United States, 142 F.3d 1459, 1461–63 (Fed. Cir. 1998); ac-
 cord Kaffenberger v. United States, 314 F.3d 944, 950–51
Case: 22-1179     Document: 18      Page: 3    Filed: 04/13/2022




 WESTON   v. US                                               3



 (8th Cir. 2003); In re Pransky, 318 F.3d 536, 542 (3d Cir.
 2003); Ohio Nat’l Life Ins. Co. v. United States, 922 F.2d
 320, 324 (6th Cir. 1990).
                               B
     After Ms. Weston’s husband passed away in 2012, she
 encountered difficulties electronically filing her federal in-
 come tax returns for the years 2012 and 2013 due to com-
 plications with her social security number. J.A. 12–13. On
 August 28, 2017, she physically delivered her 2012 and
 2013 returns to the IRS office in Atlanta, Georgia, which
 accepted and filed them that same day. J.A. 12, 18, 22. On
 these returns, Ms. Weston reported overpayments in the
 amounts of $3,112.00 and $3,600.00 respectively and re-
 quested refunds in those amounts. See J.A. 24, 29.
      On April 4, 2018, the IRS mailed a notice of disallow-
 ance to Ms. Weston, notifying her that her refund claim for
 2013 was being disallowed because she filed her request too
 late. J.A. 29−33. On April 11, 2018, the IRS mailed a sec-
 ond notice of disallowance to Ms. Weston, notifying her
 that her refund claim for 2012 was being disallowed for the
 same reason. J.A. 24−28. The IRS sent each notice by cer-
 tified mail, and the notices advised Ms. Weston that she
 had two years from the date of each notice to seek judicial
 review of the IRS’s determinations. J.A. 24, 27, 29, 32.
     Ms. Weston then filed a complaint with the Claims
 Court seeking review of the IRS’s disallowance determina-
 tions. J.A. 16. She mailed her complaint, via certified mail,
 to the Claims Court on April 11, 2020. J.A. 39, 40. The
 Claims Court received her complaint on April 20, 2020, and
 docketed the complaint that same day. J.A. 8, 40.
     The Government moved to dismiss the complaint for
 lack of subject matter jurisdiction, or alternatively for fail-
 ure to state a claim, because it was not timely filed under
Case: 22-1179    Document: 18      Page: 4    Filed: 04/13/2022




 4                                              WESTON   v. US



 26 U.S.C. § 6532(a)(1). 1 Weston v. United States, 156 Fed.
 Cl. 9, 10 (2021). Although sympathetic to Ms. Weston’s
 grief after losing her husband and her frustrations with the
 claims process, the Claims Court found it did not have ju-
 risdiction because her complaint was untimely filed under
 § 6532(a)(1). Id. at 12–13. Accordingly, the Claims Court
 granted the Government’s motion to dismiss Ms. Weston’s
 complaint for lack of subject matter jurisdiction. Id. at 10,
 13. This appeal followed. This Court has jurisdiction to
 consider Ms. Weston’s appeal under 28 U.S.C. § 1295(a)(3).
                         DISCUSSION
     A plaintiff has the burden to establish the trial court’s
 jurisdiction. See Diaz v. United States, 853 F.3d 1355, 1357
 (Fed. Cir. 2017). We review de novo a dismissal by the
 Claims Court for lack of subject matter jurisdiction. Radio-
 Shack Corp. v. United States, 566 F.3d 1358, 1360 (Fed.
 Cir. 2009). And we review the Claims Court’s fact findings
 for clear error. Stephens v. United States, 884 F.3d 1151,
 1155 (Fed. Cir. 2018).
     Ms. Weston argues that the Claims Court failed to con-
 sider that, under 26 U.S.C. § 7502(a)(1), timely mailing of
 her complaint should be treated as timely filing. Appel-
 lant’s Br. 1; J.A. 36, 38. Ms. Weston contends that since
 she sent her complaint via certified mail in an envelope



     1   The Government alternatively argued that Ms.
 Weston’s refund claims were barred under 26 U.S.C.
 § 6511(b)(2)(A), which limits the refund of taxes paid more
 than three years before the filing of a refund claim to the
 amount of taxes actually paid within a certain time period
 prior to the refund claim—here, zero dollars. Appellee’s
 Br. 3, 13–14 . The Government reasserts this argument on
 appeal. Appellee’s Br. 3, 11–15. Because we affirm the
 Claims Court’s dismissal for lack of subject matter jurisdic-
 tion, we need not reach this argument.
Case: 22-1179      Document: 18      Page: 5     Filed: 04/13/2022




 WESTON   v. US                                                  5



 properly addressed to the Claims Court and bearing a post-
 mark from the U.S. Postal Service of April 11, 2020, her
 complaint was timely filed, and thus the Claims Court had
 jurisdiction over her complaint. Appellant’s Br. 1; J.A. 36,
 38. The Government responds that § 7502(a)(1) does not
 apply to documents filed in the Claims Court. Appellee’s
 Br. 6–10. We agree with the Government.
    Section 7502(a)(1) sets forth a “mailbox rule” for
 timely-mailed documents:
     If any . . . document required to be filed . . . within
     a prescribed period or on or before a prescribed date
     under authority of any provision of the internal
     revenue laws is, after such period or such date, de-
     livered by United States mail to the agency . . .
     with which such . . . document is required to be
     filed, . . . the date of the United States postmark
     stamped on the cover in which such . . . document
     . . . is mailed shall be deemed to be the date of de-
     livery.
 However, § 7502(a)(1)’s mailbox rule “shall not apply with
 respect to . . . the filing of a document in . . . any court other
 than the Tax Court.” 26 U.S.C. § 7502(d) (emphasis added);
 see also 26 C.F.R. § 301.7502–1(b)(1)(iii) (defining “docu-
 ment” in § 7502(a)(1) as “not includ[ing] any document filed
 in any court other than the Tax Court”) (emphasis added).
 Since Ms. Weston’s complaint was a document filed not
 with the Tax Court, but with the Claims Court, the mailbox
 rule of § 7502(a)(1), where the postmarked, mailing date is
 deemed to be the filing date, does not apply. Instead,
 Rule 3 of the U.S. Court of Federal Claims applies when
 determining whether her complaint was timely filed. Un-
 der that rule, “[a] civil action is commenced by filing a com-
 plaint with the court.”
     Ms. Weston may have mailed her complaint within
 § 6532(a)(1)’s two-year limitations period—i.e., by April 11,
 2020, but her complaint is nonetheless time-barred
Case: 22-1179    Document: 18       Page: 6   Filed: 04/13/2022




 6                                              WESTON   v. US



 because it was not received by and filed with the Claims
 Court until after expiration of the two-year period—i.e., af-
 ter April 11, 2020. “Although we afford pro se plaintiffs
 leniency for mere formalities, we cannot waive or overlook
 jurisdictional requirements.” Taylor v. United States, 616
 F. App’x 423, 424 (Fed. Cir. 2015) (citing Kelley v. Sec’y,
 U.S. Dep’t of Labor, 812 F.2d 1378, 1380 (Fed. Cir. 1987)).
 We share in the Claims Court’s sympathies toward Ms.
 Weston’s situation, but under § 6532 and our precedent,
 Ms. Weston’s complaint was not timely filed.
     We therefore hold that the Claims Court correctly
 found that it lacked jurisdiction over Ms. Weston’s 2012
 and 2013 refund claims because she did not file her com-
 plaint within two years of the IRS disallowing those claims.
                        CONCLUSION
     For the foregoing reasons, we affirm the Claims Court’s
 dismissal for lack of subject matter jurisdiction.
                        AFFIRMED
                            COSTS
 No costs.